WALTER E. JOHNSON, JR.
v.
N. BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY, ET AL.
No. 2007 CA 0164.
Court of Appeal of Louisiana, First Circuit.
November 2, 2007
NOT DESIGNATED FOR PUBLICATION.
WALTER E. JOHNSON, JR., Plaintiff-Appellant, In Proper Person.
L. BRUCE DODD, Attorney for Defendant-Appellee, Richard Stalder.
Before CARTER, C.J., PETTIGREW, and WELCH, JJ.
PETTIGREW, J.
In this case, petitioner, an inmate in the custody of the Department of Public Safety and Corrections ("DPSC"), sought review of Administrative Remedy Procedure No. LSP-2003-3946, concerning the reduction/taking of his incentive wages without due process. Following a de novo review of the record herein, including the traversal by petitioner and the Commissioner's Report, the trial court maintained the decision by DPSC, dismissing petitioner's suit with prejudice. This appeal followed. After a thorough review of the record and relevant jurisprudence, we find no error of law or abuse of discretion by the trial court. Accordingly, we affirm the trial court's judgment in accordance with Uniform Rules  Courts of Appeal, Rule 2-16.2A(5), (6), (7), and (8). All costs associated with this appeal are assessed against petitioner, Walter E. Johnson, Jr.
AFFIRMED.